28.	 I wish first of all, Sir, to take this opportunity to convey to you the congratulations of the Federal Republic of Germany on your election to the high office of President of the General Assembly. You are a person with exceptional qualities and wide experience, among other things in the work of the United Nations, as well as the representative of a country and a continent with which friendly relations are for us traditional.
29.	I wish also to extend my country's thanks to your predecessor, Mr. Hollai, the Deputy Minister for Foreign Affairs of Hungary, whose presidency of the thirty-seventh session bore the stamp of commitment and balance.
30.	I am grateful to the Secretary-General and his staff for their dedicated work in the past year in the service of the Organization and in the cause of world peace.
31.	On behalf of the Federal Republic of Germany, I extend a warm welcome to Saint Christopher and Nevis as the newest Member of the United Nations.
32.	Ten years ago the Federal Republic of Germany became a Member of the United Nations. On that occasion, speaking from this rostrum, our then Foreign Minister, Waiter Scheel, said:
"Peace takes first place. The times have gone when the family of nations allowed a single State or a political group to upset the coexistence of the whole family through the use of force.
"In our time there is no longer any room for the law of the jungle.'" Today those words ring more true than ever. All Members of the United Nations have solemnly undertaken not to use force of any kind. Yet what do we see around us? Afghanistan, Cambodia, South-West Asia, the Middle East, Chad, southern Africa, Central America and other regions of the world are scenes of ghastly wars and civil strife.
33.	This year the world will have spent the staggering sum of $800 billion on arms. How ruthlessly force is resorted to is shown by the shooting down of a South Korean passenger aircraft by a Soviet military aircraft. That must never happen again. I appeal to all nations to participate in the efforts of ICAO to work out rules that will make a repetition of such a tragedy impossible.
34.	The peoples of the earth long for peace and the absence of force, and they look to the United Nations in the hope that the Organization will accomplish its most noble task, which is to promote world peace. It was the desire to participate in this global task of fostering peace that motivated my country in joining the United Nations. We reaffirm our commitment to the United Nations and we shall do all we can to help it accomplish its task of safeguarding peace.
35.	We laid the foundations of our policy for peace in the 1950s when we joined the European Community and the Western alliance.
36.	The treaty policy with our neighbours in the East and with the German Democratic Republic followed. With our accession to the United Nations we assumed our full responsibility within the community of nations.
37.	In 1973, the year of our accession, the efforts to achieve the goals of detente and co-operation between East and West were in full swing. No doubt all Members of the United Nations then hoped that the international community would from then on be able to concentrate its political energies and economic resources more and more on the three great global tasks of mankind: disarmament, the elimination of hunger and want, and protection of the natural environment.
38.	This year 1972 was that of the first United Nations Conference on the Human Environment, and 1975 saw the commencement of the North-South dialogue. But hopes for the progressive, constructive development of East-West relations were dashed. Detente and co-operation have suffered severe setbacks since the end of the 1970s through the Soviet invasion of Afghanistan, the events in Poland and the destabilizing arms build-up by the Soviet Union.
39.	Today once more international discussion focuses on East-West tensions rather than on comprehensive North-South co-operation in pursuit of development in the third world. Once again the East-West confrontation is preventing the United Nations from doing its job of f serving world peace.
40.	Yet we must not give up. Proceeding on the basis of its membership in the European Community and in the Western alliance, the Federal Republic of Germany will continue to work for the maintenance of peace in Europe. The European Community, the core of which is Franco-German friendship, is an organization of
European democracies which have pooled their energies to shape their future together, as equals, in peace and freedom.
41.	Referring to the goals of the North Atlantic Treaty Organization's defence alliance, the heads of State and Government declared at Bonn on 10 June 1982: "Our purpose is to prevent war and, while safeguarding democracy, to build the foundations of lasting peace. None of our weapons will ever be used in response to attack."
42.	Europe must be a continent of peace, must become a force for the peace of the whole world.
43.	We shall continue to pursue detente and co-operation with our neighbours in the East. We shall continue to do everything in our power to help build a world order of peace in which nations, conscious of their interdependence, will work together as partners and human rights, the civil and political just as much as the economic, social and cultural rights, will be enjoyed by all.
44.	At this moment the eyes of the whole world are on Geneva, the venue of the negotiations between the United States and the Soviet Union on strategic arms reduction and intermediate-range nuclear forces.
45.	My Government welcomes the new American proposals for the intermediate-range negotiations which President Reagan outlined in his address to the Assembly on 26 September. We hope they will make possible at least an interim result in those negotiations before the end of the year. The United States has proposed the total renunciation of all American and Soviet land-based intermediate-range missiles. That remains our goal. Only such a result could render superfluous the deployment of Western missiles scheduled for the end of 1983. The key to that lies in Moscow. The Government and citizens of the Federal Republic of Germany and all nations of Europe and Asia long for nothing more ardently than the attainment of that goal.
46.	We do not want to be constantly exposed to the threat of Soviet intermediate-range missiles. We shall not accept a Soviet monopoly of land-based missiles. As the Soviet Union does not at present seem willing to forgo that weapons system completely, we pin our hope on an interim agreement that would limit Soviet and United States missiles of this type to the lowest possible number.
47.	The new Western proposals have opened up that possibility. They take account of Soviet interests and considerations. I appeal to the Soviet Union not to let the opportunity to achieve a concrete result pass. I appeal to the Soviet Union not to block the intermediate-range nuclear forces negotiations any longer by insisting that the British and French systems be included.
48.	The Soviet Union should take careful note of what has been said by President Mitterrand and the British Foreign Secretary and also the Chinese Foreign Minister about taking into account and limiting strategic systems in terms of arms control policy.
49.	We must view these disarmament negotiations at Geneva in the overall context of East-West relations. The fact that today the West and East are engaged in such intensive and comprehensive negotiations on confidence- building, arms control and disarmament is encouraging. We have never doubted that the military aspects of security pose the most difficult problems in the detente process, but the settlement of these issues is indispensable for real detente and for the development of a durable peace order in Europe.
50.	Chancellor Kohl has reaffirmed that we recognize the Soviet Union's need for security in the light of history. We want for ourselves no more, but also no less, than equal recognition of our own security interests.
51.	The process of the Conference on Security and Co-operation in Europe offers one of the most promising opportunities for resolving or reducing East-West problems through mutual understanding and compromise and for carrying out common tasks through co-operation. That Conference has linked human rights and human contacts with the process of detente and economic cooperation. It has become a matter which concerns not only governments but peoples as well. We made every effort to ensure that the follow-up meeting at Madrid took place in spite of critical international developments and that it was assiduously continued and eventually concluded at the ministerial level.
52.	The result of that meeting shows our endeavours to have been worth while. The net woven by the Final Act of Helsinki2 has held up under many heavy strains. Now the Concluding Document of the Madrid meeting has brought important progress. It makes allowance for the interests of the people and for questions of co-operation, security and confidence-building. Now the aim must be to translate these results into practice and to let the positive impulses generated at Madrid give impetus to the disarmament negotiations also.
53.	The Conference on Confidence- and Security-building Measures and Disarmament in Europe due to begin at Stockholm on 17 January 1984 will for the first time open the whole of Europe, from the Atlantic to the Urals, to arms control. Military stability in the field of conventional forces in Europe can become a reality only if confidence-building measures and arms control encompass all European territory. Thus that Conference is a necessary complement to the Vienna negotiations on mutual and balanced force reductions, which cover only central Europe.
54.	In the first phase of negotiations the Conference will seek agreement on verifiable confidence-building measures to reduce the danger of a conventional surprise attack in Europe. A further phase of the Conference could lead on to disarmament negotiations proper. The sooner stability in the conventional sphere is established at the lowest possible level of forces, the sooner it will become possible also to reduce nuclear capabilities in Europe step by step on the basis of agreements. We must remain constantly aware of this broad perspective. Disarmament directed towards the establishment of equilibrium is the aim of German peace policy. We want to achieve peace with ever fewer weapons.
55.	Speaking on behalf of the new German Government formed after the March elections, Chancellor Kohl said that we would consistently pursue the policy of understanding, detente and co-operation with our Eastern neighbours on the basis of the treaties concluded in the seventies. That policy is designed for the long term. We shall continue our efforts to infuse those treaties with life.
56.	We are convinced that positive developments in the political and economic relations between West and East can facilitate the settlement of the difficult security issues. Economic co-operation brings stability to East-West relations. We want neither a trade war nor any misuse of economic relations as a disciplinary instrument. That applies in relation to all countries.
57.	We want to expand consistently our relations with the Soviet Union in the long term and improve their quality. We are conscious of the importance of German- Soviet relations for East-West relations. But this policy cannot be a one-way street. Chancellor Kohl said in his policy statement on 5 May 1983 that we judge the will for co-operation of the Soviet Union's leaders by the extent to which they actually help to reduce and eliminate all impediments.
58.	We wish to keep on developing our relations with our other Eastern neighbours also. Europe does not stop at the Elbe. Europe has a common history and a common future. All of us in Europe can gain from progress in detente and in co-operation, but we can all only lose through confrontation.
59.	Constructive development in East-West relations is greatly influenced by the relationship between the two German States. The Germans in West and East have a common responsibility towards peace in Europe, and the Governments of the Federal Republic of Germany and the German Democratic Republic must constantly be aware of that responsibility. We share the conviction that Germany must never again be a source of war but that it should rather generate impulses for peace.
60.	The treaty between the Federal Republic of Germany and the German Democratic Republic laid the foundation for the development of comprehensive cooperation. We Germans in West and East must have the ambition not to be outdone by anyone else when it comes to putting into practice the Final Act of Helsinki and the declaration of Madrid. A peaceful and stable situation in and around Berlin is crucial both for German-German relations and for East-West relations as a whole.
61.	Co-operation between the two German States strengthens the cohesion of the nation. Our aim is to work for a state of peace in Europe in which the German nation will regain its unity through free self-determination. Our aim is to work for a peace order in the whole of Europe that is characterized by trust and comprehensive cooperation.
62.	All countries concerned must make their contribution to detente and co-operation between West and East. This means the following. The political dialogue between West and East must not stop; indeed it must be intensified precisely when the going is rough, and this applies in particular to the dialogue between the two super-Powers. My Government regrets that Foreign Minister Gromyko is not attending this session of the General Assembly. We strongly advocate a summit meeting between President Reagan and General Secretary Andropov and welcome the readiness of the United States to attend such a meeting.
63.	Co-operation in all spheres consolidates peace. Disarmament negotiations cannot bear fruit in a climate of confrontation, nor can they be conducted in a vacuum. They need to have a place in the framework of constructive East-West relations. This calls for a willingness to see and appreciate the other side's interests, needs, fears and problems. Presenting each other as demons poisons the international atmosphere. Reason, clear-headedness and cool calculation are indispensable.
64.	All nations, in the West and in the East, must adhere strictly to the principle of the renunciation of force, as they have promised in the Charter of the United Nations and in the Final Act of the Conference on Security and Co-operation in Europe, to the extent that they are signatories. This includes the exercise of moderation in the pursuit of one's own interests. Referring to the further development of the concept of the renunciation of force, Chancellor Kohl, during his visit to Moscow on 4 July 1983, said that a further binding renewal of the prohibition of the use of force "can help improve the international situation if it actually prevents the threat of force and stops it where it is still being used",
65.	We do not want war, either a nuclear or a conventional one. President Reagan is right; a nuclear war cannot be won and must never be fought.
66.	All countries must contribute to arms control and disarmament directed towards the establishment of an equilibrium, and all countries must be willing to help establish tangible confidence-building measures. Transparency and verifiability must be translated into concrete measures.
67.	All nations, in the West and in the East, must discharge the obligation to keep the East-West confrontation out of the third world. There is no longer any future in hegemony or in spheres of influence, either in Europe or elsewhere in the world. We must all contribute to a peaceful settlement of the conflicts in Asia, Africa and Latin America. Economic development and the elimination of hunger and want in the third world brook no further delay. It is not the export of weapons but development co-operation that is urgently needed. Only if disarmament produces a stable equilibrium between East and West at the lowest possible level of armaments will East and West be able to make the necessary contribution to the global tasks of the future: the development of the third world and the preservation of the natural basis of life on our planet. My country is conscious of its responsibility concerning peace, development and environmental protection. We are playing our part in the efforts to accomplish these tasks.
68.	The principles guiding our co-operation with third world countries are clear: we respect the right of all nations to independence and self-determination; we support genuine non-alignment, which we see as a stabilizing element of international relations; we plead the cause of the renunciation of force world-wide and support the peaceful settlement of conflicts; we are helping to eliminate hunger and want everywhere in the world; and we are striving for progress in the global exercise of human rights, since without this nations will find no lasting peace, internally or in their external relations.
69.	At its thirty-eighth session the General Assembly will be debating a number of crises. The most urgent problem to be solved in safeguarding world peace is unchanged: that of a comprehensive and equitable peace settlement in the Middle East. In Lebanon the bloodshed and the suffering of the civilian population must be ended without delay and the way to national reconciliation reopened. Reconciliation is essential for the independence, sovereignty and unity of Lebanon. The peace process in the wider Israeli-Arab Middle East conflict must be resumed. The right of self-determination of the Palestinian people must be recognized, as must the right of all nations in the region, including Israel, to live within secure and recognized boundaries.
70.	We appeal to Iraq and Iran to stop the war in the Gulf that has claimed so many lives on both sides.
71.	The Cyprus question exemplifies attempts by the United Nations to help resolve conflicts by peaceful means. My Government supports the independence, sovereignty and territorial integrity of the Republic of Cyprus. It supports all efforts by the Secretary-General to ensure the regular pursuit of intercommunal talks.
72.	The continuing Soviet occupation of Afghanistan and the Vietnamese intervention in Cambodia place a particularly heavy strain on international relations. The Soviet Union and Viet Nam must cease their resistance to the demand of the entire world that they withdraw their forces. Concerning the Cambodian question, we support the recent appeal by the members of the Association of South-East Asian Nations in all respects. Afghanistan is a touchstone of Soviet will do to recognize the independence of third world nations, to respect their desire for non-alignment and not to seek a position of dominance.
73.	The peaceful settlement of the conflicts in the Horn of Africa, Western Sahara and southern Africa is urgently needed. International efforts to secure Namibia's independence must at long last be brought to a successful conclusion on the basis of Security Council resolution 435 (1978). As a member of the Western contact group, the Federal Republic of Germany has been playing an active part in these efforts for a number of years and will not relax its efforts. We welcome the Secretary-General's initiative in this respect and promise him our full support. In the Republic of South Africa, the policy of apartheid, which is inimical to the very notion of human rights, must at long last be ended.
74.	It is only by peaceful means that the political, economic and social conflicts currently convulsing Central America can be resolved. Here too we are ready to help in so far as we can to bring stability to that region. We see a possibility for regional co-operation between the European Community and the nations of that region. We strongly support the peace initiative of the Contadora Group.
75.	The worsening conflicts in Asia, Africa and Latin America are accompanied by an increasing arms build-up in those parts of the world. Military spending in the third world has quadrupled over the past 20 years and today accounts for one quarter of the global military expenditure. Thus arms control and disarmament are becoming increasingly urgent tasks for many regions of the third world also. Confidence-building measures are indispensable for the third world too. An international symposium held in the Federal Republic of Germany in the spring called for such measures in order to defuse tensions in the third world. Within the Disarmament Commission our work on the list of guidelines for confidence-building measures continues.
76.	Regional co-operation is an effective and promising concept for the promotion of peace and stability in the world. My Government sees tit as the best way of safeguarding and strengthening the political and economic independence of the developing countries. The European Community is a model for a regional grouping in which all members have equal rights. It has long been a factor of stability in Europe and in the world. Through cooperation agreements with regional groupings in the third world it has created a model for future co-operation between industrial and developing countries. The Lom6 Convention which links the European Community with African, Caribbean and Pacific States, and the successful co-operation between the European Community and ASEAN testify to this.
77.	According to the principles of the Charter of the United Nations, international co-operation should also serve to ensure the protection of human rights. Innocent people are still being held, tortured and murdered in prisons. Individuals are still the object of discrimination merely on account of their colour or their religion. Many millions of people, principally in the third world, are still having to live in conditions of poverty that are unworthy of the human race. These pictures of violence, injustice and misery illustrate the challenge. They show how much still has to be done to make human rights a reality.
78.	The International Covenant on Civil and Political Rights and the International Covenant on Economic, Social and Cultural Rights must not remain mere declarations. They must become a reality. We support the proposal for the appointment of a high commissioner for human rights. We call upon the family of nations, conscious of the good done by the European Court of Human Rights, to agree on the institution of a court of human rights of the United Nations. We hope that the next session of the General Assembly, acting on the basis of the report submitted by the Commission on Human Rights, will approve our proposed optional protocol for die abolition of capital punishment. A convention affording protection against torture is urgently needed.
79.	Among the important creative tasks of the United Nations in the Held of law is that of formulating the right to development. We support the current work of the Commission ca Human Rights in this field.
80.	The refugee situation is one of the most pressing problems of our time. It demonstrates how closely human rights are tied up with peace. Millions of refugees mean not only human misery a million times over. This trend endangers the political and economic stability of the overburdened receiving countries and is a threat to peace.
81.	As the Secretary-General explained in his report on the work of the Organization the refugee problem can only be resolved if the underlying political causes are removed. It was  mark of progress when, at the initiative of my country, the General Assembly included in the agenda of its thirty-fifth session an item concerning international preventive measures to avoid new flows of refugees. We must now develop a system of concrete measures so that the United Nations can take timely action to prevent new flows.
82.	The economic and social development of the third world is only possible if world peace is safeguarded. Development needs peace, but, conversely, peace needs development. For the sake of world peace all energy must be devoted to the task of economic development in the third world. That is also a vital self-interest of the industrialized countries. The world economy is gradually overcoming the worst recession since the thirties. Nowhere has that recession had such devastating consequences as in the third world. In the African countries with low incomes, the situation of many people has become desperate. And even in Latin America, per capita incomes have dropped sharply in the past two years.
83. The development process now needs to be started up again and accelerated everywhere in the third world. The international community as a whole must help. The industrialized countries of the East, too, must finally meet their responsibilities. Belief in the success of the development process needs to be revitalized. 86. How great the difficulties are is reflected in the discussions at the annual meeting of the World Bank and IMF in Washington. But neither can we afford to resign ourselves to the situation, nor would such resignation be justified. The incipient upswing in the industrialized countries must be harnessed to the needs of the third world. Energy prices have become more stable. Interest rates, though still high, are distinctly below the 1981/82 peak. Every per cent less in Eurodollar interest rates saves the developing countries over two billion dollars in interest payments a year. World trade is showing signs of picking up again. Rising commodity prices mean bigger export earnings for many developing countries. The industrial democracies must maintain their economic growth without rekindling inflation. This still cannot be done without reducing budget deficits. One per cent or less growth in the industrialized countries can be instrumental in determining the success or failure of the developing countries' own efforts.
87.	This places an additional responsibility on the industrialized countries to ensure lasting, non-inflationary growth. Widespread North-South co-operation must afford direct support to the development process. The international flow of capital to the developing countries must now scrupulously be maintained and extended. Development requires—and this applies at any time—an inflow of capital and foreign exchange. To the least developed countries, official development aid is crucial. In recent years this aid has accounted for 84 per cent of capital inflows.
88.	In the case of the advanced developing countries, on the other hand, the problem of easing the external debt is the prime concern. With a volume of some 700 billion dollars and an annual interest burden amounting to 50 billion dollars, the debt of the developing countries has assumed dramatic proportions. Co-operation between IMF and development and commercial banks, as well as between the governments of debtor and creditor countries, must be intensified. The commercial banks must be ready to provide even more loans. The World Bank, IMF and the regional development banks must make their contribution, and to do so they must receive the necessary funds from their member countries. The ability of these proven institutions to function must be preserved if the basic conditions for the economic recovery of the third world and of the world as a whole are not to be placed in jeopardy.
89.	Rescheduling must allow for special individual circumstances and take place within the scope of sensible stabilization programmes. More effective measures are needed to counter protectionism. Commodity markets and the earnings from commodity exports must be stabilized. By means of such measures, coupled with resolute adjustment policies on the part of the developing countries, the present crisis can be overcome and the development process consolidated and energetically continued.
90.	To ensure the success of development efforts, the industrial countries must not only keep their markets open to exports from developing countries, but widen them. Protectionist policies in relation to the developing countries are tantamount to refusing development. East-South trade must also be intensified. The industrialized state- trading nations of Eastern Europe account for only four per cent of exports from developing countries, whereas the market economy industrial countries absorb 67 per cent. Thus, the Western industrialized countries import more than sixteen times as much from the developing countries as the Council for Mutual Economic Assistance countries, although they have only about twice their population. CMEA's economic planning is therefore, obviously, of a protectionist character.
91.	It is time the East European industrial countries created wider possibilities for imports from developing countries. Only thus will they meet their responsibility towards the third world. Helping those countries in their development is a dictate of peace and, especially in relation to the poorest nations, an expression of global solidarity.
92.	Yet it can never be more than an aid towards self- help. The key to successful development lies ultimately in the economic and social policies of the third world nations themselves. Here it will be important to draw on the experience of three development decades.
93.	The economic co-operation of the Federal Republic of Germany is concentrated on four main areas: rural development; the development of conventional and renewable sources of energy; education, particularly vocational and primary education; and environmental protection. 
94.	We attach special importance to support for UNFPA. It is now widely recognized that too rapid a population growth can be too great a burden on the development process; it can drag it down and stifle it. Official development aid must be complemented by private direct investment in the third world and by cooperation between companies in the developed and industrialized countries. In the third world, too, private in vestment must become one of the hubs of growth.
95.	The mutual desire of North and South to re-establish stable growth and development calls for a continuous dialogue between North and South at all levels. The sixth session of the United Nations Conference on Trade and Development, at Belgrade, proved disappointing in some ways, yet the many resolutions adopted indicate that North and South place their faith in co-operation. That consensus must be the basis for further co-operation. The launching of global negotiations must not be put off any longer. The participants in the International Meeting on Co-operation and Development, at Cancun, came out in favour of them. Now words must be followed by deeds. Global negotiations must be complemented by smaller but, at the same time, representative bodies. The Cancun meeting clearly brought more objectivity into the North- South dialogue. It will continue to require impulsion at the highest political level.
96.	Preserving the natural basis of life on an Earth that has become smaller is a task that will be crucial for the future of mankind.
97.	In Europe the forests are dying. In other regions of the world the deserts and steppes are spreading; the land is becoming barren. The air is becoming more and more polluted; the ecological balance of lakes and rivers, even of the oceans, is in jeopardy. The ecosystems of tropical regions, too, are particularly sensitive, and many developing countries have suffered environmental damage, which at the same time does great harm to the economy. Therefore, environmental protection must already be an integral part of any development strategy.
98.	Long-term damage resulting from the indifferent- worse, irresponsible—use of natural resources spells danger for the existence of the whole of mankind.
99.	Global environmental problems can be solved only through close international co-operation. Protection of the environment is a major objective of the Federal Republic of Germany, both at home and in other parts of the world. We are co-operating for the protection of the environment with other industrial countries in the European Community, the Organization for Economic Co-operation and Development and the Economic Commission for Europe. In 1984 a conference is to be held at Munich at which all nations of Western and Eastern Europe, as well as the United States and Canada—that is, all members of the Commission—will tackle the problems connected with dying forests and the ecosystems of national and international waters.
100.	Part of our bilateral development co-operation is to help the third world countries solve their environmental problems. Our aim is to bring all development projects into harmony with their respective environments.
101.	In regard to the environmental protection programme of the United Nations it is important to note the following.
102.	There must be no lasting North-South gap in terms of environmental protection.
103.	Environmental pollution must not be transferred to the third world.
104.	Environmental protection and economic co-operation must be linked in such a way that ecological aspects are always taken into account when implementing development projects.
105.	A pool of experts must be available to third world countries, which can request their assistance through UNEP in the planning, implementation and evaluation of environmental projects.
106.	The training and advisory services available to nations of the third world must be expanded to cover environmental aspects. This applies in particular to food and water supply problems.
107.	The community of nations must use the world's natural resources rationally and in a manner compatible with the environment.
108.	We want all men to be able to live in a world without fear, without force, without want. We realize that in order to build such a world we require a strong world organization. Hence we must all, together, give the United Nations that strength.
109.	We say to the Secretary-General: "We stand by your side. We support your efforts to make the United Nations the focal point of global co-operation through which conflicts can be resolved by peaceful means and the great common tasks accomplished."
110.	The world is at the crossroads. It must decide between international anarchy, confrontation and the use of force, and co-operation between equals for the sake of peace, freedom and progress.
111.	Only if we all act in accordance with the principles of the Charter, only if the right to the self-determination of nations and human rights are realized everywhere, only if the renunciation of force, disarmament, development and protection of the natural environment are seen as our common task, will mankind survive.
 


 Mr. President, thank you very much for your kind words of welcome. For the first time since the Federal Republic of Germany became a Member of the United Nations its President has the great privilege of addressing this world forum.
3.	Ten years ago the Federal Republic of Germany became a Member of the United Nations. My visit today is a mark of the high esteem which the United Nations enjoys in the Federal Republic of Germany. At the same time it underscores a great importance which my country attaches to close co-operation with the United Nations in the pursuit of peace and justice.
4.	From the very outset the goal of the Federal Republic of Germany has been peace. This policy is an expression of our political conviction, which stems from the bitter experience of two world wars in one century.
5.	This policy also has its roots in the tradition of German philosophers and thinkers who saw peace as the basis for the well-being of every nation. Two hundred years ago one of the great German philosophers, Immanuel Kant of Koenigsberg, described the preconditions for a world order in a treatise which reflects his deep insight into man's nature. The citizen of the world, as Kant called him, is the starting point and the goal, as it were, the subject and the object of politics and law. Kant saw a close link between a State's internal constitution and its foreign policy. A State's internal constitution, its legal system, is also bound to affect its conduct in relation to others. By the same token, injustice in matters of foreign policy poses a serious threat to the State's internal structure.
6.	Throughout history mankind has longed for and dreamed of peace and justice, but to this day the reality is, unfortunately, different. Throughout the centuries, right down to the present day, the world has been torn by war and conflict. Today, the United Nations is the great hope of mankind. Imperfect though it may be, there is no alternative to the United Nations. My country has learnt from the terrible experience of two world wars. We have chosen the path of reconciliation and mutual understanding.
7.	Today, the Federal Republic of Germany is a member of the European Community. The enemies of yesterday have become the friends and partners of today. The European Community is a unique example of what common ideals and common aims can achieve for the benefit of more than 300 million Europeans and all the 62 third world countries that are linked with us within the framework of the Lome Convention.
8.	The Federal Republic of Germany is also a member of the Atlantic alliance which links Western Europe with the United States and Canada. This community safeguards peace in our part of the world, which so often in the past has been the battlefield of conflicting power interests. The Atlantic alliance differs from the military pacts of former times by virtue of its defensive character and the identity of shared values, such as peace, equality, democracy and respect for the rights of the individual.
9.	For over 30 years we have owed peace and security in Europe to this alliance. Peace in Europe, may I add, is not an exclusively European affair. The state of peace we Europeans have been able to enjoy for more than three decades has also placed us in a position to develop and extend our economic relations with the nations of the third world, with the objective of promoting the economic and social development of those countries for the sake of their citizens.
10.	The treaties which the Federal Republic of Germany has concluded with its Eastern neighbours have helped to reduce tensions in Europe and opened the way for new forms of co-operation on our continent. The Federal Republic of Germany attaches great importance to continuing dialogue and peaceful co-operation with the countries of Eastern Europe. The 1975 Final Act of Helsinki' and the process it initiated have revitalized the concept and the ideal of human rights, the desire for closer human contacts and the intent to reduce tensions between East and West.
11.	The agreements between the Federal Republic of Germany and the German Democratic Republic have paved the way for closer co-operation between the two States on German soil. We see that co-operation as an element of and a means of strengthening the bonds between the people in divided Germany. It remains our political aim to work for a state of peace in Europe in which the German nation will regain its unity through free self-determination. The boundary which cuts Germany in two, the wall that runs right through our old capital of Berlin, cannot be the final word of history.
12.	Disarmament and arms control leading to balance at the lowest possible level are one of the foremost objectives of the German peace policy. At many conference tables our Governments are striving for a reduction of armaments. To achieve this what we need above all is mutual confidence. That is why the Federal Republic of Germany sets so much store by confidence-building measures that lead to greater transparency and control. The first significant results to this end were achieved in the Final Act of Helsinki. The Conference on Confidence- and Security-building Measures and Disarmament in Europe, as envisaged in the Concluding Document of the Madrid follow-up meeting to the Conference on Security and Co-operation in Europe and scheduled for Stockholm early in 1984, will be another important step in this direction. My country hopes and works for real, substantial results in this Held which is so important to us all. Positive results will make peace safer throughout the world. The Federal Republic of Germany, for its part, renounced many years ago the production and possession of nuclear, biological and chemical weapons. I wish others would follow this example.
13.	Since the 1950s, close co-operation with the nations of the third world has been one of the pillars of our foreign policy. We believe in solidarity and partnership. We respect the right of every nation to choose its own path into the future and to safeguard its independence. It was from a sense of responsibility that the Federal Republic of Germany took part in the International Meeting on Co-operation and Development at Cancun in October 1981. We had hoped it would produce more than it has so far. One of the reasons for the unsatisfactory progress in this sphere is no doubt the critical world economic situation. However, we shall not relax our efforts in pursuit of a constructive North-South dialogue.
14.	My country's accession to the United Nations ten years ago was a question of political logic and a result of our conviction that we would thus be serving the cause of peace. It was also an expression of our willingness to participate in global co-operation and to assume worldwide responsibilities. This is exemplified by our membership in the Security Council in 1977 and 1978.
15.	From the very beginning the Federal Republic of Germany conceived its membership of this world Organization as service for human rights. We strongly support efforts to reinforce the protection of human rights and to ensure that they can be exercised. This was the purpose of our proposals for the universal abolition of the death penalty, the adoption of preventive measures against the emergence of new flows of refugees and for a convention against the taking of hostages. The reality which we experience every day is depressing and is a long way from the goals to which we all feel committed. Yet we must not relax our efforts to secure respect for the inalienable rights of every individual, irrespective of his religious or political convictions, his origin or race. Here is an important task for the world Organization. The respect which a State enjoys must depend on the freedom of its citizens and not on the strength of its weapons.
16.	There is also a deep gulf between the idea of global peace and the reality of a world full of conflict and violence. In his last annual report as Secretary-General, in 1961, Dag Hammarskjold said:
"A failure to gain respect for decisions or actions of the Organization within the terms of the Charter is often called a failure for the Organization. It would seem more correct to regard it as a failure of the world community, through its Member nations and in particular those most directly concerned, to co-operate in order, step by step, to make the Charter a living reality in practical political action as it is already in law."
17.	It is not sufficient for us simply to regret that not much has changed since those words were spoken. You, Mr. Secretary-General, indicated in your report on the work of the Organization to the thirty-seventh session how the instrument of the United Nations can be used more effectively to achieve the goal of collective security. The Federal Republic of Germany supports your proposals.
18.	We continue to have an obligation to mankind not to spare any effort to achieve the goals of the Charter of the United Nations, no matter how difficult and toilsome the path may be. The moral leadership of the United Nations and the universal acceptance of its decisions and resolutions will be decisively enhanced the more they are seen as an expression of justice and political wisdom.
19.	The United Nations plays a major role in the elaboration of new rules of international conduct and in the further development of international law. International law binds everyone, weak and strong alike. There is a natural tension between sovereignty of the individual States and the concept of universality. Here lies one of the major tasks of the world Organization, namely to seek a balance between the interests of the individual Member State and the well-founded rights of the whole international community.
20.	I firmly believe that the course of history will lead away from short-sighted, egocentric power politics. Hegemonic aspirations, the desire to dominate others, have no future in this world. Ever more countries regard themselves as members of a world community with equal rights and equal opportunities. It is politically wise to promote this development with energy and patience.
21.	We Germans endeavour to understand other nations, their culture and their history and to establish links with them. This applies not only to North and South America, to which millions of Germans emigrated and with whose new home countries we today have many economic and cultural ties. It also holds true for the Far East, whose languages and cultures have fascinated our writers and philosophers no less than the languages and cultures of the Near and 'Middle East, where the origins of European civilization are to be found. Equally, it holds true for Africa with whom we have close bonds of friendship. Tolerance is the key word for international co-operation and for understanding among nations.
22.	Many years of experience in public life and inter-national affairs have convinced me that, as in private life, tolerance is also indispensable in relations between States. Tolerance in the international sphere implies respect for the historical and cultural identity of every nation and its political, economic and social needs. The Federal Republic of Germany, in whose name I have the honour to speak today, is willing, as the Charter says, "to practice tolerance and live together in peace with one another as good neighbours".
23.	I wish the United Nations endurance and success in its pursuit of peace. The aim of preserving peace and the hopes which mankind places in the world Organization deserve our every effort.


